Citation Nr: 9913129	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The Board remanded this case 
to the RO for further development in March 1996 and March 
1998.  Subsequently, having complied with the instructions on 
REMAND, the RO returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during service.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as due to his active service in Vietnam.  As a 
preliminary matter, the Board finds that the veteran's claim 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current PTSD disability, lay evidence (presumed 
to be credible for these purposes) of an in-service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed by the 
RO.  Therefore, no further assistance to the veteran with the 
development of the evidence is required.

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the evidence which is of record includes several diagnoses of 
that disorder.  The first PTSD diagnosis of record is a VA 
outpatient record from February 1992.  The veteran presented 
with symptoms including sleeplessness, nightmares, 
flashbacks, irritability, heightened vigilance, isolation, 
and diminished interest and concentration.  The veteran 
provided a history of being under attack while working in 
transportation convoys in Vietnam.  The examiner apparently 
related the diagnosis of severe PTSD to the veteran's 
experiences in Vietnam.  VA outpatient records through March 
1993 indicate that the veteran continued to be seen for his 
PTSD symptomatology.

At a VA examination in July 1992, the veteran reported that 
he worked as a truck driver in an ammunitions section and on 
convoys.  While on convoy, he asserts that he was frequently 
attacked by snipers and rockets, and that many of his friends 
were killed.  In particular, he reports that one friend, whom 
he later identified in other documents as his closest friend 
and his assistant driver, was killed by a land mine and that 
he watched him die, and, at another time, a truck blew up in 
front of him, killing the occupants, whom the veteran later 
identified as his close friends.  The veteran complained of 
similar symptomatology as had been reported in the 
aforementioned outpatient records.  The examiner diagnosed 
the veteran with PTSD, apparently relying upon the alleged 
stressors and the current symptomatology.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be applied in adjudicating a claim for service 
connection for PTSD.  The Court recognized that VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible, corroborating, and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.

Service records indicate that that the veteran served in 
Vietnam from April 1966 to May 1967 with B Battery, 6th 
Battalion, 14th Artillery and had a military occupational 
specialty (MOS) as cannoneer during this time which was an 
MOS that could have exposed him to combat situations.  
Service records also show that he was credited with 
participation in the Vietnam Counteroffensive Campaign.  
However, the veteran has not received any medals or citations 
that are necessarily indicative of combat service.  The 
veteran's DD Form 214 does not note combat service or 
injuries received in combat  Therefore, because the veteran's 
service records do not demonstrate that he engaged in combat 
with the enemy, it is necessary that the veteran's account of 
his stressors be corroborated by a credible source.

In reply to the RO's request for information regarding 
specific stressors, the veteran submitted a statement in July 
1992.  He stated that, while in Vietnam, he served with B 
Battery, 14th Artillery.  For the first four months, he 
served as a truck driver in the ammunitions section.  He then 
transferred to the service battery for 8 months where he 
worked as a section chief for truck drivers.  While serving 
with B Battery, he delivered supplies to fire bases.  He 
stated that one night a rocket hit a 175 mm. gun platoon in 
which he knew all of the men.  He also said that he was 
subject to snipers and grenades while on convoy.  In 
addition, he saw a truck, occupied by friends, blow up in 
front of him and he saw another friend, by the name of Cohen, 
killed by a land mine.

The veteran appeared at a hearing before the RO in May 1993.  
The veteran testified that he served in B Battery, 14th 
Artillery in Pleiku.  He said that he spent many nights at 
fire bases in the course of his duties as a truck driver and 
that he was frequently the subject of sniper fire.  He 
reported having seen a truck explosion causing the deaths of 
5 or 6 men, but he could not recall their names.  He 
identified a friend, by the name of Aaron Davis Cowan, whom 
he saw die in a land mine explosion.

In May 1993, the RO requested information regarding Aaron 
Davis Cowan; however, service personnel records revealed that 
he served in a different company, battalion, and division 
than the veteran, and that his death was not due to a land 
mine explosion.  In March 1996, the Board remanded the case 
to the RO for further inquiry into the other stressors 
alleged by the veteran.

In response to the RO's request in April 1996, the veteran 
provided more information regarding the claimed in-service 
stressors.  He stated that in October or November 1966, he 
was involved in a fire mission in which the entire crew was 
killed.  Following this event, his close friend and 
assistant, by the name of Cohen, stepped on a land mine and 
was killed.  The veteran also reported that SP-4 Brooks was 
killed in action in October-November 1966, and that "Cohen" 
was killed in December or the first part of 1967.  The 
veteran also listed several names of individuals whom were 
killed when the gun crew blew up.  He reported that knowing 
these individuals and seeing them die had affected his life a 
great deal.  He also reported some unspecified incidents with 
young prostitutes who were booby trapped.

Thereafter, the RO requested verification of the stressors 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly United States Army and 
Joint Services Environmental Support Group).  The USASCRUR 
responded in May 1997 that the Vietnam Casualty Detail Report 
showed that a PFC Allen Brooks was killed in action as the 
result of multi-fragmentation wounds on October 28, 1966, but 
the Daily Staff Journals for the 6th Battalion, 14th Artillery 
did not document the death.  It was recommended that the 
Morning Reports could be requested from the National 
Personnel Records Center.  (NPRC).  

In a statement from the veteran dated July 1997, he listed 
more names of men who had died during the aforementioned fire 
mission.  He also indicated that he could not remember 
whether Brooks, who was the gunner on the day that the gun 
crew blew up, had the first name Allen, but he did remember 
that Brooks was not a PFC.  

In March 1998, the Board remanded the case in order for the 
RO to investigate these new names and to request Morning 
Reports from the NPRC.  Thereafter, the RO attempted further 
verification of the claimed stressors as directed by the 
Board.  A letter dated March 1998 from USASCRUR stated that 
U.S. Army casualty data listed numerous individuals with the 
last names provided by the veteran but none were casualties 
during the veteran's time in Vietnam.  The Morning Reports 
provided by the NPRC for the veteran's unit did not show any 
deaths of former service members between October and December 
1966.  

The RO then requested information from the National Archives.  
In a response dated July 1998, the National Archives 
indicated that the 6th Battalion, 14th Artillery belonged to 
the 1st Field Force during the time October 1966 to December 
1966.  It was reported that the database was searched for 
records of casualties who belonged to the 1st Field Force and 
who died or were declared dead during this period.  No 
records were found matching these criteria.  It was noted 
further, that an examination of the printed records by Major 
Organization and Date of Casualty revealed that no casualties 
were recorded for the entire period from November 12, 1965, 
through May 28, 1967.  It was reported that a search to 
identify casualty records of any Army servicemen using the 
names, pay grades where given, and date range contained in 
the information provided by RO, resulted in four matches, all 
with the last name Martinez.  However, as noted above, none 
were with the 1st Field Force.  

In conclusion, the Board finds that the diagnoses of PTSD 
based upon the history of events related by the veteran are 
insufficient, by themselves, to constitute proof of the 
stressors necessary to support a claim of entitlement to 
service connection for PTSD.  The veteran's alleged stressors 
in service, particularly the claimed incidents resulting in 
several individuals being killed have not been independently 
verified.  In fact, the information of record specifically 
and clearly indicates that such incidents did not occur in 
the manner in which the veteran has reported during the time 
frame indicated by the veteran.  Neither the incident in 
which the veteran's close friend and assistant driver was 
killed in a land mine, the convoy incident in which the 
veteran's friends were reportedly killed, nor the incident in 
which an entire gun crew was killed in an explosion has been 
verified by credible supporting evidence.  In fact, as noted 
above, information indicates that there were no casualties 
with the 1st Field Force during the time of the claimed 
incidents.  The Board notes that the Daily Staff Journals 
submitted by the 6th Battalion, 14th Artillery for the 
October-December 1966 period do indicate some evidence of 
small arms fire, artillery and mortar fire in the area, and 
include incidents in November 1966 when convoys hit mines.  
However, not only did the veteran fail to provide any details 
regarding these specific incidents, but the closest incident 
reported by the veteran relating to a convoy being hit by a 
mine purportedly involved the death of friends of the 
veteran.  However, again this was not verified as there were 
no casualties associated with the land mine incidents.  The 
Board observes further, that the incidents which the veteran 
has identified as most stressful to him in which several 
service members were purportedly killed have not been 
corroborated and thus, the credibility of the veteran's 
statements regarding the other more general claimed stressors 
must be carefully assessed.

The Board stresses here the importance of distinguishing 
combat service from active service in a combat zone when 
determining whether a stressful event is a valid stressor to 
support a PTSD diagnosis.  Zarycki v. Brown, 6 Vet. App. 91, 
98-99, (1993).  Specifically, the Court has noted that when 
referring to combat situations, there must be corroboration 
that the veteran was exposed to more than the ordinary 
stressful environment of a combat zone.  Wood v. Derwinski, 1 
Vet. App. at 192-193 (1991).  In Wood, the Court stated that 
the Board was not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences.  Also, the 
Court indicated that this was especially true since there was 
a considerable passage of time between the putative stressful 
events recounted by the appellant and the onset of the 
alleged post-traumatic stress disorder.  In addition, the 
Court noted that neither the appellant's military specialty 
(cannoneer) nor his service records, disclosed that the 
nature of his duties exposed him to more than ordinary 
stressful environment, given the fact that service in a 
combat zone is stressful in some degree to those who are 
there, whatever their duties and experiences.  

After careful scrutiny of the appellant's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration that he engaged in combat activity 
with the enemy.  Although his military occupational specialty 
was as a cannoneer, there is no combat citation, medical 
record, or other evidence in the service records which 
indicates that he was exposed to more than the ordinary 
stressful environment inherent in a combat zone.  The Board 
finds that the record does not provide any objective support 
for his various reported stressor incidents.  Therefore, the 
Board accords little probative weight to the veteran's 
statements in this case in establishing the existence of such 
stressors.  The Board cannot rely solely on the veteran's 
testimony to establish a nexus between his current diagnosis 
of PTSD and his time in service.  Therefore, the benefit 
sought on appeal must be denied.


ORDER

Service connection for PTSD is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

